104 U.S. 442 (____)
BRADLEY
v.
UNITED STATES.
Supreme Court of United States.

*443 Mr. Charles E. Hovey and Mr. Alexander Porter Morse for the appellant.
The Solicitor-General, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
Sect. 1079 of the Revised Statutes provides that no claimant suing the United States in the Court of Claims, nor any person from or through whom such claimant derives his alleged title, claim, or right, nor any person interested in any such title, claim, or right, shall be a competent witness in supporting the same, but under sect. 1080 the United States may make a claimant a witness.
We agree with the court below that this does not prevent the United States from using as a witness to defeat the claim one whose interest is adverse to the claimant, and that, too, when a judgment in favor of the United States may have the effect of establishing the right of the witness to the same claim.
The objections urged against the competency of the witness under the provisions of sect. 858 of the Revised Statutes are disposed of by Potter v. National Bank, 102 U.S. 163.
Judgment affirmed.